Citation Nr: 1310993	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-06 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1954.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested postponement of a scheduled October 2012 Travel Board hearing at the RO.  In a February 2013 written submission, the Veteran's representative indicated that the Veteran was unable to attend the rescheduled February 2013 Travel Board hearing, as health limitations prevented him from traveling, and that the Veteran was withdrawing his hearing request.  The Veteran has not submitted a request for another Board hearing since that time.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2012).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims.

The Veteran contends that his current bilateral hearing loss and tinnitus had their onset during service.  In particular, he asserts that although his military occupation specialty (MOS) was a cook, he was exposed to acoustic trauma while participating in basic training exercises.

The record reflects that there are outstanding VA treatment records which may be pertinent to the issues on appeal.  Specifically, in a July 2008 written submission, the Veteran indicated that he was receiving treatment from the VA Medical Center (VAMC) West Palm Beach, Florida.  A review of the file indicates that, while the RO noted review of VAMC West Palm Beach treatment records from November 2006 through January 2009, these records are not associated with the claims file currently before the Board.  In addition, there are no such records that are a part of the Virtual VA paperless claims processing system (Virtual VA) electronic file associated with the Veteran's claims.  Any relevant written opinion or other notations provided in these treatment records, if available, could be supportive of the Veteran's claims.

As such, any outstanding VA treatment records pertinent to the Veteran's claims should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Finally, the Board notes that the RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC), and the NPRC indicated that these records had likely been destroyed by fire.  In these circumstances, when a veteran's service treatment records are unavailable through no fault of his own, VA's duty to assist is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  As such, the RO/AMC should remain mindful of this obligation when considering additional development of the claims on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should undertake appropriate development to obtain copies of any outstanding treatment records (either electronically in Virtual VA or in paper format) pertinent to the Veteran's claims, to include VAMC West Palm Beach treatment records from 2006 to present.
2.  Then, the RO/AMC should undertake any other indicated development, to include obtaining a VA audiological examination and resulting opinion if warranted as a result of any additional evidence associated with the claims file.

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

